        Case 19-34857 Document 23 Filed in TXSB on 11/18/19 Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                           ENTERED
                                                                                            11/18/2019
IN RE:                                         §
ARTIS HUGHES                                   §       CASE NO: 19-34857
       Debtor(s)                               §
                                               §       CHAPTER 7

                                    ARREST WARRANT

         On September 17, 2019, this Court issued an Order for Initial Hearing scheduled for
 October 8, 2019 ordering Artis Hugues (“Debtor”) to appear. On October 8, 2019 Debtor failed
 to appear. On October 8, 2019, the Court issued an Order setting a further hearing for
 November 18, 2019 ordering Debtor to appear. Debtor again failed to appear at the November
 18, 2019 hearing. The September 17, 2019 Order Compelling Attendance stated that if Debtor
 failed to appear at the October 8, 2019 hearing, the Court may compel attendance through an
 arrest warrant. This Court, having already entered an Order wherein Debtor was ordered to
 comply, is only left with one remedy to compel Debtor’s attendance. Accordingly, it is
 therefore
         ORDERED that:

1.     the United States Marshals Service arrest and produce A R T I S H U G H E S , last
       known address of 2827 E. Trailblazer Ln Manvel, Texas 77578.

2.     A R T I S H U G H E S shall be brought before the United States Bankruptcy Court,
       Courtroom No. 401, 515 Rusk Ave. Houston Texas 77002.

3.     In executing this arrest warrant, the United States Marshals Service is authorized to use
       any force reasonably necessary to take A R T I S H U G H E S into custody.

4.     Questions regarding this arrest warrant should be addressed to the Enforcement Office of
       the United States Marshals Service, Attention George Ramirez, (956) 683–2400.

5.     The Court orders the Clerk to serve a copy of this Order to the United States
       Marshals Service.




       SIGNED 11/18/2019.


                                                ___________________________________
                                                        Eduardo V. Rodriguez
                                                     United States Bankruptcy Judge
1/1
